                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Raphael Mendez,                                                 Civ. No. 19-183 (PAM/LIB)

                           Plaintiff,
v.                                                     MEMORANDUM AND ORDER

David Paul, Warden, and Entire Mail Room
Staffing, FMC Rochester, Minnesota et al.,

                           Defendants.


      This matter is before the court on the July 23, 2019, Report and Recommendation

(“R&R”) of United States Magistrate Judge Leo I. Brisbois. (Docket No. 5.) The R&R

recommends that this matter be dismissed without prejudice because Plaintiff’s is seeking

habeas relief via a new claim that could have been raised in his prior habeas proceedings.

Plaintiff filed timely objections to the R&R. (Docket No. 6.)

      The Court must conduct a de novo review of any portion of the R&R to which

specific objections are made. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b); D. Minn.

LR 72.2(b). Based on that de novo review, and for the reasons set forth below, the Court

overrules Plaintiff’s objections and adopts the R&R.

BACKGROUND

      Plaintiff filed his Complaint and an application to proceed in forma pauperis

(“IFP”) on January 24, 2019. Plaintiff states that he is currently confined at FMC

Rochester pursuant to 18 U.S.C. § 4246, which provides for the commitment of certain

individuals suffering from a mental disease or defect “as a result of which his release
would create a substantial risk of bodily injury to another person or serious damage to

property of another.” 18 U.S.C. § 4246(a). While most of his allegations are incoherent,

Plaintiff seems to argue that he is somehow being mistreated at FMC Rochester and his

confinement is invalid due to lack of jurisdiction. Judge Brisbois found that it was

difficult to determine the legal basis of Plaintiff’s claim, ultimately concluding that

Plaintiff’s complaint was properly interpreted as a habeas petition pursuant to 28 U.S.C.

§ 2241 because Plaintiff is predominantly challenging the validity of his conviction due

to lack of jurisdiction and is seeking his release from federal custody.        Plaintiff’s

objections to the R&R are difficult to understand but seem to challenge Judge Brisbois’

analysis of the law that is applicable to his Complaint.       He further demands “jury

selection” and “trial rights” while continuing to argue that his commitment is invalid for

lack of jurisdiction. (Pl’s Obj. (Docket No. 6) at 1, 2.)

DISCUSSION

       An IFP application should be denied and the underlying action dismissed when an

IFP applicant has filed a complaint that fails to state a cause of action on which relief

may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii); Atkinson v. Bohn, 91 F.3d 1127,

1128 (8th Cir. 1996) (per curiam). The complaint must “state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “To state

an actionable claim for relief, a Complaint must allege a set of historical facts which, if

proven true, would entitle a plaintiff to some legal redress against the named defendants,

based on some settled legal principle or doctrine.” Stevens v. Braselton, No. 07cv626,



                                              2
2007 WL 690031, at *2 (D. Minn. March 5, 2007) (Kyle, J., adopting R&R of Erickson,

M.J.).

         It is clear that if Plaintiff’s Complaint is a Petition for habeas relief, the abuse-of-

the-writ doctrine bars his claims. This doctrine bars federal detainees like Plaintiff from

raising new claims that could have been raised in an earlier habeas proceeding. Williams

v. Groose, 979 F.2d 1335, 1337 (8th Cir. 1992). Plaintiff has filed at least two previous

§ 2241 habeas petitions challenging his custody in this District, but failed to raise his

present jurisdictional argument in either case. See, e.g., Mendez v. United States, No. 12-

cv-28 (ADM/FLN) (D. Minn. Jan. 5, 2012); Mendez v. Jett, No. 13-cv-1270 (ADM/FLN)

(D. Minn. May 24, 2013). There is no apparent reason why Plaintiff could not make his

present claims in either of his prior petitions and he is now barred from doing so.

         But more fundamentally, Plaintiff’s objections make clear that there is no legal or

factual basis for his claims, regardless of the statute applied. While Judge Brisbois noted

that different parts of the Complaint suggest that 42 U.S.C. § 1983, §1985, or 28 U.S.C. §

2241 may be the legal bases for Plaintiff’s claim, Plaintiff has rejected each of those

bases in turn. (Pl’s Obj. at 2) (“What the U.S. Mag., said about 42 USC 1983, is wrong at

Doc #5 Page 1”; “ . . . Title 42 USC 1985(3), was filed, but it was NOT Filed as a sue”;

“The U.S. Mag. has taken the wrong position in writing that i am seeking Release from

Federal Custody”) (typography and errors in original). Accordingly, there is no longer a

cognizable basis for legal relief in Plaintiff’s filings.




                                                3
       While Plaintiff makes multiple requests regarding jury trials and “trial demands”

(Pl’s Obj. at 1, 2), he has not stated any legal basis for that relief nor stated any specific

facts that would give rise to such relief. Plaintiff’s Complaint is likewise devoid of any

articulable legal basis, and the facts he has alleged regarding his treatment in confinement

are incoherent, vague, and conclusory.        Therefore, Plaintiff has failed to state an

actionable claim for relief and his Complaint is dismissed.

CONCLUSION

       There is no factual or legal basis for Plaintiff’s claims. To the extent he seeks

habeas relief, he is barred from doing so because he raises new jurisdictional arguments

that were not raised in his earlier habeas petitions.       Accordingly, IT IS HEREBY

ORDERED that:

          1. The R&R (Docket No. 5) is ADOPTED;

          2. This matter is DISMISSED without prejudice; and

          3. Plaintiff’s Application to Proceed in District Court without Prepaying Fees

              or Costs (Docket No. 2) is DENIED as moot.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: August 20, 2019                            s/ Paul A. Magnuson
                                                  Paul A. Magnuson
                                                  United States District Court Judge




                                              4
